Appeal dismissed, without costs, upon stipulation filed.
Admitted to Practice as Attorneys and Counselors at Law, at March Term, 1919, upon Examination: Leonard F. Herzog, of Syracuse; Sidney N. Elsner, of Buffalo; Ruth B. Garretsee, of Lancaster; Victor L. Klee, of Olean; Michael T. Sullivan, of Buffalo; Edward T. Wilber, of Syracuse; Benjamin E. Shove, of Syracuse; Harold H. MacBride, of Onondaga Valley; Denis C. Harrington, of Buffalo; Frank J. Ryan, of Olean; George F. Phillips, of Buffalo; Don C. Allen, of Rochester; Frederick G. Hazard, of Utica; Howard Sexton, of Utica; John F. Connelly, of Buffalo; Irving H. Kennedy, of Buffalo; Lyle A. Findlay, of Buffalo; Wilbur F. Chapman, of Ithaca; Walter S. Forsyth, of Rochester; Francis J. Maloney, of Buffalo.
Upon Credentials from State of Pennsylvania: John W. McCracken, of Rochester.